Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed 03/15/2021. Claims 1, 3, 5, 9, 11, and 13 are amended as a result of the Examiner’s Amendment and an interview conducted August 2, 2021. Claims 2, 8, 10 and 16 are cancelled. The agreed upon claim amendments are included herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JENNIFER WILSON on August 02, 2021.

The application has been amended as follows: 



storing, in a memory of a processing server, an advertiser profile related to an advertising entity including at least an index value and an identification value;

receiving, by a receiver of the processing server, one or more new blocks in a blockchain, each new block including a block header and one or more blockchain data values, where a plurality of the one or more blockchain data values each includes an advertiser identifier, advertisement value, and one of a plurality of recipient identifiers;

receiving, by the receiver of the processing server, a plurality of spam reports, each spam report being associated with one of the plurality of the one or more blockchain data values and including a digital signature and at least one of: the advertisement value included in a respective blockchain data value or a reference value generated by hashing the respective blockchain data value, wherein (i) the digital signature is generated using a private key of a cryptographic key pair, and (ii) the cryptographic key pair includes a public key used to generate the recipient identifier included in the respective blockchain data value;

determining, by a processing device of the processing server, a ratio of a number of spam reports included in the plurality of spam reports and a number of the plurality of one or more blockchain data values that includes the advertisement value; and
, wherein the mining fees are based on the index value included in the advertiser profile.

2.	(Cancelled)  

3.	(Currently Amended)  The method of claim [[2]] 1, further comprising:
validating, by the processing device of the processing server, the digital signature included in each spam report of the plurality of spam reports using the public key used to generate the recipient identifier included in the respective blockchain data value.

4.	(Original)  The method of claim 1, wherein
the identification value is the advertiser identifier.

5.	(Currently Amended)  The method of claim 1, wherein
the identification value is [[a]] the public key of [[a]] the cryptographic key pair, and
the advertiser identifier is generated using the public key.

6.	(Original)  The method of claim 1, wherein the advertiser identifier and plurality of recipient identifiers are blockchain addresses.

7.	(Original)  The method of claim 1, wherein each of the plurality of the one or more blockchain data values further includes a mining fee amount and a miner identifier.

8.	(Cancelled)  

9.	(Currently Amended)  A system for adjusting a spam index for a blockchain advertiser based on user consensus that affects mining fees charged to the blockchain advertiser, comprising:
a memory of a processing server configured to store an advertiser profile related to an advertising entity including at least an index value and an identification value;
a receiver of the processing server configured to 
	receive one or more new blocks in a blockchain, each new block including a block header and one or more blockchain data values, where a plurality of the one or more blockchain data values each includes an advertiser identifier, advertisement value, and one of a plurality of recipient identifiers, and
	receive a plurality of spam reports, each spam report being associated with one of the plurality of the one or more blockchain data values and including a digital signature and at least one of: the advertisement value included in a respective blockchain data value or a reference value generated by hashing the respective blockchain data value, wherein (i) the digital signature is generated using a private key of a cryptographic key pair, and (ii) the cryptographic key pair includes a public key used to generate the recipient identifier included in the respective blockchain data value; and
a processing device of the processing server configured to 

	adjust the index value included in the advertiser profile according to the determined ratio, wherein the mining fees are based on the index value included in the advertiser profile.

10.	(Cancelled)  

11.	(Currently Amended)  The system of claim [[10]] 9, wherein the processing device of the processing server is further configured to validate the digital signature included in each spam report of the plurality of spam reports using the public key used to generate the recipient identifier included in the respective blockchain data value.

12.	(Original)  The system of claim 9, wherein
the identification value is the advertiser identifier.

13.	(Currently Amended)  The system of claim 9, wherein
the identification value is [[a]] the public key of [[a]] the cryptographic key pair, and
the advertiser identifier is generated using the public key.

14.	(Original)  The system of claim 9, wherein the advertiser identifier and plurality of recipient identifiers are blockchain addresses.

15.	(Original)  The system of claim 9, wherein each of the plurality of the one or more blockchain data values further includes a mining fee amount and a miner identifier.

16.	(Cancelled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Laiben (US 20180276626) and Dennis (US10305833).
Laiben teaches advertisement revenues and transactions in a blockchain network. Dennis teaches managing unsolicited emails and spam with the use of filtered blockchain addresses.  
The closest prior art of record either individually or in combination fail to teach or suggest receiving, by the receiver of the processing server, a plurality of spam reports, each spam report being associated with one of the plurality of the one or more blockchain data values and including a digital signature and at least one of: the advertisement value included in a respective blockchain data value or a reference value generated by hashing the respective blockchain data value, determining, a ratio of a number of spam reports included in the plurality of spam reports and a number of the plurality of one or more blockchain data values that includes the advertisement value and adjusting, by the processing device of the processing server, the index value included in the advertiser profile according to the determined ratio, wherein the mining fees are based on the index value included in the advertiser profile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISIDORA I IMMANUEL/Examiner, Art Unit 3685